                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA

                                             :
AVRAM BABENKO; and                           :
MARINA BABENKO,                              :
                             Plaintiffs,     :
                                             :
                      v.                     :                 No. 5:19-cv-00199
                                             :
ETHAN DILLON; and                            :
THOMAS DILLON,                               :
                           Defendants.       :
                                             :

                                           ORDER

       AND NOW, this 2nd day of August, 2019, upon consideration of Plaintiffs’ Complaint,
ECF No. 1; Defendants’ Motion to Dismiss all allegations of reckless behavior and punitive
damages from the Complaint and Memorandum in support of the Motion to Dismiss, ECF No.
16; Plaintiffs’ Response to Defendant’s Motion to Dismiss, ECF No. 17, and for the reasons set
forth in the accompanying Opinion, IT IS ORDERED THAT:

       1.     Defendants’ Motion to Dismiss all allegations of reckless behavior and punitive
damages from the Complaint, ECF No. 16, is GRANTED;

       2.     All allegations of reckless behavior and punitive damages are DISMISSED
without prejudice from the Complaint; and

       3.     Plaintiffs are granted leave to file an Amended Complaint with allegations of
reckless behavior and punitive damages consistent with the accompanying Opinion on or before
August 23, 2019.


                                            BY THE COURT:




                                            /s/ Joseph F. Leeson, Jr.
                                            JOSEPH F. LEESON, JR.
                                            United States District Judge


                                               1
                                            080219
